Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-12-00370-CR

                                 Jesus Jaime JIMENEZ,
                                        Appellant

                                            v.

                                 The STATE of Texas,
                                       Appellee

                From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. B91-53
                       Honorable Emil Karl Prohl, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, the motion to withdraw is
GRANTED, and the trial court’s judgment is AFFIRMED.

      SIGNED May 22, 2013.


                                             _____________________________
                                             Marialyn Barnard, Justice